DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments U.S. Application No. 15/415497 filed on September 22, 2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) was filed on October 04, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Status of Claims

3.	Claims 1-3, 5-10, 12-17 and 19-20 are pending.

Response to Arguments
4.	The Applicant’s arguments are not persuasive.


	On pg.8 in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Applicant further respectfully submits that the 101 rejection of the claims does not conform to the analysis as required by Berkheimer. Per the April 19, 2018 Memorandum regarding Changes in Examination Procedure Pertaining to Subject Matter Eligibility,- "an examiner 

	Examiner replies that the 35 U.S.C 101 rejection is maintained.  In addition to the cited sections, the limitations as a whole relate to routing data to different locations. The data is resides in tables and tables are sent to different locations.  This is no different than writing the information on pieces of paper and sending these pieces of paper to different locations.  As the information changes, the information on the pieces of papers need to 

Turning to the additional elements, the element  “a system” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein each bit corresponds to a PKey of the plurality of PKey values; and wherein the hardware-based PKey bitmap is associated with a virtual PKey table provided within both a memory at the switch and a memory external to the switch and the subnet manaqer, wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware-based PKey bitmap; wherein the memory external to the switch is accessible by the subnet manaqer,” this element is insignificant extra solution activity—i.e., mere data gathering and/or output.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 

Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 1 as a whole.  
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “system” amounts to no 
With respect to claims 2, 3 and 5-7 the recitations in these claims all recite elements that are able to be performed mentally with pen and paper and/or recite insignificant extra solution activity.  As such, claims 2, 3 and 5-7 are also rejected because they recite an abstract idea without significantly more when considered individually and in combination. 

On Pg. 10 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Applicant has amended Claim 1 to further clarify that the claimed subnet manager is not defined to interact with the hardware-based partition key table due to the subnet manager being defined by a version of a specification. Support for such amendment can be found within the Specification as filed, and more particularly at least at paragraph [000133] of the Application as filed. As such, Applicant respectfully submits that Kobashi cannot be said to teach or disclose such an embodiment. The server failing to communicate with the storage device of Kobashi is due to, for example, a failure of a network or a delay caused by the storage apparatus. [0066]. Applicant submits that such a network failure or delay cannot be said to teach or suggest the claim embodiment "the subnet manager not being defined to interact with the hardware-basedP_Key bitmap due a version of a specification that defines the subnet. Applicant 


Examiner replies that Zahid in combination with Kobashi and Johnson teaches the claimed concept.
Zahid teaches provided within both a memory at the switch and a memory external to the switch and the subnet manager, the virtual P Key table being provided by a subnet management agent of the switch, (Pg. 190 left hand column 4th paragraph Zahid discloses the physical machine host virtual machines belonging to different partitions. Pg. 190 right hand column last paragraph Zahid discloses the partitions keys are stored in a table on a central server and routes the tables to other ports to receive the information. Routing the tables that store the partition key is seen as the virtual P Key table being provided by a subnet management agent. Pg. 191 left hand column, 2nd paragraph Zahid discloses each physical link can be divided into multiple virtual links);
wherein the virtual P_key table provides a legacy representation of the hardware-based P_key table to the subnet manager (Par. 0067 Johnsen discloses the values of the virtual data is associated with an associated subnet of the service level data. This creates a mapping between the service level and virtual lanes that are maintained by the subnet manager. Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual lane. The mappings are seen as the legacy representation. Par. 0070 Johnsen discloses all nodes in route from a source to destination share the same partition key. Par. 0072 Johnsen discloses the partition key is associated with a table that is assigned to a subnet manager);
Zahid does not teach but Kobashi teaches the subnet manager not being defined to interact with the hardware-based P_Key bitmap due a version of a specification that defines the subnet manager, wherein the memory external to the switch is accessible by the subnet manager (Par. 0057 Kobashi discloses a state when the server cannot perform a mirror process.  The mirror process is seen as interact. Par. 0070 Kobashi discloses the bitmap information is not transmitted to the storage from the server because the server cannot access the storage.  The server not being able to access the storage is seen as the subnet manager not being defined to interact with the hardware-based P_Key map.  The subnet manager is seen as the server. Par. 0050 Kobashi discloses the bitmap information includes a volume block area that has a mirroring relation with the block area of the mirrored data).
Zahid and Kobashi are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the 
Johnsen teaches Wherein upon the subnet manager writing a new P Key value to the virtual P Key table at the memory external to the switch, the subnet management agent updates the hardware-based P Key bitmap (Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual lane. The mappings are seen as the legacy representation. Par. 0070 Johnsen discloses all nodes in route from a source to destination share the same partition key. Par. 0072 Johnsen discloses the partition key is associated with a table that is assigned to a subnet manager).







Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


6.	Claims 1, 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 11 of U.S. Patent No. 10,594,627.  Although the conflicting claims are not identical, they are not patentably both application and patent are associated with transmitting data between a subnet manager and a switch.
This is an obviousness-type double patenting rejection because the conflicting claims are patented.


US. Patent Application Publication No. 15/415497
U.S. Patent No. 10,594,627
1. A system for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, comprising: one or more microprocessors; at least one subnet, the at least one subnet comprising a plurality of switches, the plurality of switches comprising at least a leaf switch, wherein each of the one or more switches comprise a plurality of switch ports, a plurality of host channel adapters, each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes, wherein each of the plurality of end nodes 



8. A method for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, comprising: providing, at one or more computers, including one or more microprocessors, at least one subnet, the at least one subnet comprising a plurality of switches, the plurality of switches comprising at least a leaf switch, wherein each of the plurality of switches comprise a plurality of switch ports, a plurality of host channel adapters, each host channel 



15. (Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising: providing, at one or more computers, including one or 
.






Claim Rejections – 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
	Representative independent claim 1 recites: 
A system for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, comprising: 
one or more microprocessors; 
at least one subnet, the at least one subnet comprising a plurality of switches, the plurality of switches comprising at least a leaf switch, wherein each of the one or more switches comprise a plurality of switch ports, a plurality of host channel adapters, each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes, wherein each of the plurality of end nodes are associated with at least one host channel adapter of the plurality of host channel adapters; and a plurality of hardware-based PKey tables, each of the plurality of hardware- based PKey tables being provided at a respective switch of the plurality of switches; 
wherein each of the plurality of end nodes are associated with at least one of a plurality of partitions; wherein each of the plurality of partitions are associated with a P_Key value of a plurality of P_Key values; 
wherein a switch port of a switch of the plurality of switches is associated with a hardware- based PKey bitmap of the switch, wherein the hardware-based P_Key 
and wherein the hardware-based PKey bitmap is associated with a virtual PKey table provided within both a memory at the switch and a memory external to the switch and the subnet manaqer, 
wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware-based PKey bitmap; wherein the memory external to the switch is accessible by the subnet manaqer.

Claim 1 falls within a statutory category of invention. However, apart from the words “processor”, “memory” and “switch”; all of claim 1’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating received instructions that include interactions, mentally identifying data and characteristics of the data based on those instructions, and mentally identifying a location to transmit the data. 
	Turning to each element individually, the receiving step merely involves observation of received instructions (i.e. collection of data). See MPEP 2106.04(a)(2) (III) (A)1.  The identifying step involves observing and evaluating characteristics of data.  See id.   The two determining steps merely involve evaluating (determining) characteristics of data and evaluating conditions for identifying data. See id. The “wherein” element merely involves evaluating the characteristics of the switch, P_Key bitmap and P_Key table.  See id. 
Turning to the additional elements, the element  “a system” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein each bit corresponds to a PKey of the plurality of PKey values; and wherein the hardware-based PKey bitmap is associated with a virtual PKey table provided within both a memory at the switch and a memory external to the switch and the subnet manaqer, wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware-based PKey bitmap; wherein the memory external to the switch is accessible by the subnet manaqer,” this element is insignificant extra solution activity—i.e., mere data gathering and/or output.   See MPEP id. 
With respect to whether this element provides an inventive concept, “wherein each bit corresponds to a PKey of the plurality of PKey values; and wherein the hardware-based PKey bitmap is associated with a virtual PKey table provided within both a memory at the switch and a memory external to the switch and the subnet manaqer, wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware-based PKey bitmap; wherein the memory external to the switch is accessible by the subnet manaqer” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 1 as a whole.  

With respect to claims 2, 3 and 5-7 the recitations in these claims all recite elements that are able to be performed mentally with pen and paper and/or recite insignificant extra solution activity.  As such, claims 2, 3 and 5-7 are also rejected because they recite an abstract idea without significantly more when considered individually and in combination. 



Claim 8 falls within a statutory category of invention. However, apart from the words “computer”, “memory”, “table” and “switch” ; all of claim 1’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating received instructions that include interactions, mentally identifying data and characteristics of the data based on those instructions, and mentally identifying a location to transmit the data. 
See MPEP 2106.04(a)(2) (III) (A)2.  The identifying step involves observing and evaluating characteristics of data.  See id.   The two determining steps merely involve evaluating (determining) characteristics of data and evaluating conditions for identifying data. See id. The “wherein” element merely involves evaluating the characteristics of the switch, P_Key bitmap and P_Key table.  See id. 
Turning to the additional elements, the element  “method” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “method” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to “wherein each bit corresponds to a PKey of the plurality of PKey values; and wherein the hardware-based PKey bitmap is associated with a virtual PKey table provided within both a memory at the switch and a memory external to the switch id. 
With respect to whether this element provides an inventive concept, “wherein each bit corresponds to a PKey of the plurality of PKey values; and wherein the hardware-based PKey bitmap is associated with a virtual PKey table provided within both a memory at the switch and a memory external to the switch and the subnet manaqer, wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware-based PKey bitmap; wherein the memory external to the switch is accessible by the subnet manaqer” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  
Therefore, the claimed invention recites an abstract idea without significantly more.  The additional elements do not recite elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract 
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The performing element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 8 is not patent eligible. 
With respect to claims 9, 10 and 12-14 the recitations in these claims all recite elements that are able to be performed mentally with pen and paper and/or recite insignificant extra solution activity.  As such, claims 9, 10 and 12-14 are also rejected because they recite an abstract idea without significantly more when considered individually and in combination. 


Claim 15 falls within a statutory category of invention. However, apart from the words “computer”, “memory”, “table” and “switch” ; all of claim 1’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed to a person mentally evaluating 
	Turning to each element individually, the receiving step merely involves observation of received instructions (i.e. collection of data). See MPEP 2106.04(a)(2) (III) (A)3.  The identifying step involves observing and evaluating characteristics of data.  See id.   The two determining steps merely involve evaluating (determining) characteristics of data and evaluating conditions for identifying data. See id. The “wherein” element merely involves evaluating the characteristics of the switch, P_Key bitmap and P_Key table.  See id. 
Turning to the additional elements, the element  “a non-transitory computer readable storage medium” is recited at a high level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, “a non-transitory computer readable storage medium” amounts to no more than mere instructions to apply the exception using a generic computer 
With respect to “wherein each bit corresponds to a PKey of the plurality of PKey values; and wherein the hardware-based PKey bitmap is associated with a virtual PKey table provided within both a memory at the switch and a memory external to the switch and the subnet manaqer, wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware-based PKey bitmap; wherein the memory external to the switch is accessible by the subnet manaqer,” this element is insignificant extra solution activity—i.e., mere data gathering and/or output.   See MPEP 2106.05(g). As such, it does not integrate the exception into a practical application. See id. 
With respect to whether this element provides an inventive concept, “wherein each bit corresponds to a PKey of the plurality of PKey values; and wherein the hardware-based PKey bitmap is associated with a virtual PKey table provided within both a memory at the switch and a memory external to the switch and the subnet manaqer, wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager, the subnet manager not being defined to interact with the hardware-based PKey bitmap; wherein the memory external to the switch is accessible by the subnet manaqer” was a well-understood, routine, and conventional activity previously known to the industry and therefore fails to provide significantly more than the abstract idea.  

The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, a “a non-transitory computer readable storage medium” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The performing element also fails to provide significantly more because it is a well-understood and routine activity previously known to the industry. Thus, claim 15 is not patent eligible. 
With respect to claims 16, 17, 19 and 20 the recitations in these claims all recite elements that are able to be performed mentally with pen and paper and/or recite insignificant extra solution activity.  As such, claims 16, 17, 19 and 20 are also rejected 


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	Claim(s) 1-3, 5-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by “Partition-aware routing to improve network isolation in InfiniBand based multi-tenant clusters” by Feroz Zahid (herein as ‘Zahid’) and further in view of Johnsen et al. U.S. Patent Application Publication No. 2005/0286511 (herein as ‘Johnsen’), and Kobashi U.S. Patent Application Publication No. 2009/0254722 (herein as 'Kobashi').

 system for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, (Pg. 189 #2 footnote Zahid discloses the P_Key value uses the bit to store membership type information and the remaining 15 bits are the identifier); comprising:
one or more microprocessors (Pg. 190 left hand column Zahid discloses network isolation cloud computing); 
at least one subnet (Pg. 189 right hand column 2nd paragraph Zahid discloses a subnet);
the at least one subnet comprising one or more switches  (Pg. 189 right hand column 2nd paragraph Zahid discloses switches);
the one or more switches comprising at least a leaf switch (Par. 194 left hand column 3rd paragraph Zahid discloses a leaf switch);
 wherein each of the one or more switches comprise a plurality of switch ports (Pg. 190 right hand column 3rd paragraph Zahid discloses a port attached to a switch);
a plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses adapters as host channel adapters);
each host channel adapter comprising at least one host channel adapter port, and a plurality of end nodes, wherein each of the plurality of end nodes are associated with at least one host channel adapter of the plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses the host channel adapters are associated with ports on the end nodes of all switches);
and a plurality of hardware-based P_Key tables, each of the plurality of hardware-based P_Key tables being provided at a respective switch of the plurality of switches (Pg. 189 left hand column 2nd paragraph Zahid discloses the forwarding tables are stored in the switches.  Pg. 190 4th paragraph Zahid discloses the partition tables containing P_Key information is configured at the switches);
Zahid teaches wherein each of the plurality of end nodes are associated with at least one of a plurality of partitions (Pg. 190 right hand column, 4th paragraph Zahid discloses each HCA port on a node in the fabric can be a member of one or more partitions);
wherein each of the plurality of partitions are associated with a P_Key value of a plurality of P_Key values (Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Zahid does not teach but Johnsen teaches wherein a switch port of a switch of the plurality of switches is associated with a hardware-based P_key bitmap of the switch (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table);

Zahid teaches wherein the hardware-based P_Key bitmap comprises a bitmap comprising a plurality of bits (Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Johnsen teaches wherein each bit corresponds to a P_Key of the plurality of P_Key values (Par. 0070 Johnsen discloses the partition key is associated with 16- bits);
Johnsen teaches and wherein the hardware-based P_key bitmap is associated with a virtual P_Key table (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0046 Johnsen discloses the end node includes a host channel adapter. Pa4. 0047 Johnsen discloses providing a virtual communication port for a channel adapter. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The virtual port for a host channel adapter and a 
Zahid teaches provided within both a memory at the switch and a memory external to the switch and the subnet manager, the virtual P Key table being provided by a subnet management agent of the switch, (Pg. 190 left hand column 4th paragraph Zahid discloses the physical machine host virtual machines belonging to different partitions. Pg. 190 right hand column last paragraph Zahid discloses the partitions keys are stored in a table on a central server and routes the tables to other ports to receive the information. Routing the tables that store the partition key is seen as the virtual P Key table being provided by a subnet management agent. Pg. 191 left hand column, 2nd paragraph Zahid discloses each physical link can be divided into multiple virtual links);
Johnsen teaches wherein the virtual P_key table provides a legacy representation of the hardware-based P_key table to the subnet manager (Par. 0067 Johnsen discloses the values of the virtual data is associated with an associated subnet of the service level data. This creates a mapping between the service level and virtual lanes that are maintained by the subnet manager. Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual lane. The mappings are seen as the legacy representation. Par. 0070 Johnsen discloses all nodes in route from a source to destination share the same partition key. Par. 0072 Johnsen discloses the partition key is associated with a table that is assigned to a subnet manager);
the subnet manager not being defined to interact with the hardware-based P_Key bitmap due a version of a specification that defines the subnet manager, wherein the memory external to the switch is accessible by the subnet manager (Par. 0057 Kobashi discloses a state when the server cannot perform a mirror process.  The mirror process is seen as interact. Par. 0070 Kobashi discloses the bitmap information is not transmitted to the storage from the server because the server cannot access the storage.  The server not being able to access the storage is seen as the subnet manager not being defined to interact with the hardware-based P_Key map.  The subnet manager is seen as the server. Par. 0050 Kobashi discloses the bitmap information includes a volume block area that has a mirroring relation with the block area of the mirrored data).
Zahid and Kobashi are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the data mapping of Kobashi, to mirror data. The suggestion/motivation to combine is that it would be obvious to try in to in order to mirror data that are stored in the storage and are the targets of the accesses are mirrors which eliminates the need to perform a mirroring process between the different storages (Par. 0090 Kobashi).
Johnsen teaches Wherein upon the subnet manager writing a new P Key value to the virtual P Key table at the memory external to the switch, the subnet management agent updates the hardware-based P Key bitmap (Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual 


As to claim 2 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 1.
In addition Johnsen teaches further comprising:
wherein the subnet manager determines allowed and disallowed traffic through the plurality of ports on each of the plurality of switches (Par. 0067 Johnsen discloses the subnet manager initializes and maintains the mappings between the links in the subnet).

As to claim 3 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 2.
In addition Zahid teaches wherein the subnet manager configures, via the associated virtual P_Key table, the hardware-based P_Key bitmap based upon the determination of allowed and disallowed traffic through each of the plurality of ports on each of the plurality of switches (Pg. 189 right hand column 1st paragraph Zahid discloses packets with invalid partitioning information are dropped as soon as they reach an incoming port).

3.
In addition Zahid teaches wherein the virtual PKey tables is limited in size based upon an amount of memory at the switch (Pg. 190 left hand column 4th paragraph Zahid discloses the service level and virtual lanes are limited based on the number of partitions possible in the network); 
comprising the switch port associated with the hardware-based P_Key table (Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).


As to claim 6 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 3.
In addition Johnsen teaches wherein the virtual P_Key table is hosted on memory external from the switch comprising the switch port associated with the hardware-based P_key table (Par. 0064 Johnsen discloses the switches are used to provide access to external systems. Par. 0104 Johnsen discloses providing access to the external side of the port. Par. 0067 Johnsen discloses switches are associated with each 

As to claim 7 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 1.
In addition Johnsen teaches wherein the systems comprises two or more subnets, each of the two or more subnets being interconnected by at least one router port in each of the two or more subnets (Par. 0049 and Fig. 3 Johnsen discloses subnets are connected by the router (30)).


As to claim 8 Zahid teaches a method for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment (Pg. 189 #2 footnote Zahid discloses the P_Key value uses the bit to store membership type information and the remaining 15 bits are the identifier); comprising:
providing, at one or more computers, including one or more microprocessors (Pg. 190 left hand column Zahid discloses network isolation cloud computing);
at least one subnet (Pg. 189 right hand column 2nd paragraph Zahid discloses a subnet);
the at least one subnet comprising a plurality of switches (Pg. 189 right hand column 2nd paragraph Zahid discloses switches);
the plurality of switches comprising at least a leaf switch (Par. 194 left hand column 3rd paragraph Zahid discloses a leaf switch);
wherein each of the plurality of switches comprise a plurality of switch ports (Pg. 190 right hand column 3rd paragraph Zahid discloses a port attached to a switch);
a plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses adapters as host channel adapters);
each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes, wherein each of the end nodes are associated with at least one host channel adapter of the plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses the host channel adapters are associated with ports on the end nodes of all switches);
Zahid teaches a plurality of hardware-based P_Key tables, each of the plurality of hardware-based P_Key tables being provided at a respective switch of the plurality of switches (Pg. 189 left hand column 2nd paragraph Zahid discloses the forwarding tables are stored in the switches.  Pg. 190 4th paragraph Zahid discloses the partition tables containing P_Key information is configured at the switches);
Zahid teaches and associating each of the plurality of end nodes with at least one of a plurality of partitions (Pg. 190 right hand column, 4th paragraph Zahid 
wherein each of the plurality of partitions are associated with a PKey value of a plurality of P_Key values(Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Zahid does not teach but Johnsen teaches associating a switch port of a switch of the plurality of switches with a hard-based P_key bitmap of the switch, (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table);
Zahid and Johnsen are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the network availability of Johnsen, to avoid network problems. The suggestion/motivation to combine is that it would be obvious to try in order to provide a reliable and secure network that is resistant against problems (Par. 0017-0018 Johnsen).
where the hardware-based P_Key bitmap comprises a bitmap comprising a plurality of bits (Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Johnsen teaches wherein each bit corresponds to a P_Key of the plurality of P_Key values (Par. 0070 Johnsen discloses the partition key is associated with 16- bits);
Johnsen teaches and associating the hardware-based P_Key bitmap with a virtual P_Key table (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0046 Johnsen discloses the end node includes a host channel adapter. Pa4. 0047 Johnsen discloses providing a virtual communication port for a channel adapter. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The virtual port for a host channel adapter and a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table);
Zahid teaches provided within both a memory at the switch and a memory external to the switch and the subnet manager, the virtual P Key table being provided by a subnet management agent of the switch (Pg. 190 left hand column 4th paragraph Zahid discloses the physical machine host virtual machines belonging to different partitions. Pg. 190 right hand column last paragraph Zahid discloses the nd paragraph Zahid discloses each physical link can be divided into multiple virtual links);
Wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to a subnet manager (Par. 0067 Johnsen discloses the values of the virtual data is associated with an associated subnet);
Zahid does not teach but Kobashi teaches the subnet manager not being defined to interact with the hardware-based P_Key bitmap due a version of a specification that defines the subnet manager, wherein the memory external to the switch is accessible by the subnet manager (Par. 0057 Kobashi discloses a state when the server cannot perform a mirror process.  The mirror process is seen as interact. Par. 0070 Kobashi discloses the bitmap information is not transmitted to the storage from the server because the server cannot access the storage.  The server not being able to access the storage is seen as the subnet manager not being defined to interact with the hardware-based P_Key map.  The subnet manager is seen as the server. Par. 0050 Kobashi discloses the bitmap information includes a volume block area that has a mirroring relation with the block area of the mirrored data).
Zahid and Kobashi are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the data mapping of Kobashi, to mirror data. The suggestion/motivation to combine is that it would 
Johnsen teaches Wherein upon the subnet manager writing a new P Key value to the virtual P Key table at the memory external to the switch, the subnet management agent updates the hardware-based P Key bitmap (Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual lane. The mappings are seen as the legacy representation. Par. 0070 Johnsen discloses all nodes in route from a source to destination share the same partition key. Par. 0072 Johnsen discloses the partition key is associated with a table that is assigned to a subnet manager).


As to claim 9 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 8.
In addition Johnsen teaches further comprising:
and determining, by the subnet manager, allowed and disallowed traffic through the plurality of ports on each of the plurality of switches (Par. 0067 Johnsen discloses the subnet manager initializes and maintains the mappings between the links in the subnet).


In addition Zahid teaches further comprising, configuring, by the subnet manager via an associated virtual P_Key table, the hardware-based P_Key bitmap based upon the determination of allowed and disallowed traffic through each of the plurality of ports on each of the plurality of switches (Pg. 189 right hand column 1st paragraph Zahid discloses packets with invalid partitioning information are dropped as soon as they reach an incoming port).

As to claim 12 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 11.
In addition Zahid teaches wherein the virtual P_Key table is limited in size based upon an amount of memory at the switch (Pg. 190 left hand column 4th paragraph Zahid discloses the service level and virtual lanes are limited based on the number of partitions possible in the network);
Johnsen teaches comprising the switch port associated with the hardware-based P_Key table (Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).

As to claim 13 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 10.
In addition Johnsen teaches wherein the virtual P_Key table is hosted on memory external from the switch (Par. 0064 Johnsen discloses the switches are used to provide access to external systems. Par. 0104 Johnsen discloses providing access to the external side of the port);
Johnsen teaches comprising the switch port associated with the hardware-based P_Key table (Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).

As to claim 14 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 8.
In addition Johnsen teaches wherein the at least one subnet comprise two or more subnets, each of the two or more subnets being interconnected by at least one router in each of the two or more subnets (Par. 0049 and Fig. 3 Johnsen discloses subnets are connected by the router (30)).

As to claim 15 Zahid teaches a non-transitory computer readable storage medium, including instructions stored thereon for supporting legacy PKey table abstraction using a bitmap based hardware implementation in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps (Pg. 189 #2 footnote Zahid discloses the system uses a P_Key value uses the bit to store membership type information and the remaining 15 bits are the identifier);  
comprising:
providing, at one or more computers, including one or more microprocessors (Pg. 190 left hand column Zahid discloses network isolation cloud computing);
at least one subnet (Pg. 189 right hand column 2nd paragraph Zahid discloses a subnet);
the at least one subnet comprising a plurality of switches  (Pg. 189 right hand column 2nd paragraph Zahid discloses switches); 
the plurality of switches comprising at least a leaf switch (Par. 194 left hand column 3rd paragraph Zahid discloses a leaf switch);
wherein each of the one or more switches comprise a plurality of switch ports (Pg. 190 right hand column 3rd paragraph Zahid discloses a port attached to a switch);
a plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses adapters as host channel adapters);
each host channel adapter comprising at least one host channel adapter port, a plurality of end nodes, wherein each of the end nodes are associated with at least one host channel adapter of the plurality of host channel adapters (Pg. 190 right hand column, 3rd paragraph Zahid discloses the host channel adapters are associated with ports on the end nodes of all switches);
and associating each of the plurality of end nodes with at least one of a plurality of partitions (Pg. 190 right hand column, 4th paragraph Zahid discloses each HCA port on a node in the fabric can be a member of one or more partitions);
wherein each of the plurality of partitions are associated with a P_Key value of a plurality of P_Key values(Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Zahid teaches a plurality of hardware-based P_Key tables, each of the plurality of hardware-based P_Key tables being provided at a respective switch of the plurality of switches (Pg. 189 left hand column 2nd paragraph Zahid discloses the forwarding tables are stored in the switches.  Pg. 190 4th paragraph Zahid discloses the partition tables containing P_Key information is configured at the switches);
Zahid does not teach but Johnsen teaches associating a switch port of a switch of the plurality of switches with a hardware-based P_Key bitmap of the switch (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The 
Zahid and Johnsen are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the network availability of Johnsen, to avoid network problems. The suggestion/motivation to combine is that it would be obvious to try in order to provide a reliable and secure network that is resistant against problems (Par. 0017-0018 Johnsen);
Zahid teaches wherein the hardware-based P_Key bitmap comprises a bitmap comprising a plurality of bits (Pg. 190 right hand column, 4th paragraph Zahid discloses the SM configures partition membership information on each port as a table of 16-bit partition keys (P Keys));
Johnsen teaches wherein each bit corresponding to a P_Key of the plurality of P_Key values (Par. 0070 Johnsen discloses the partition key is associated with 16- bits);
Johnsen teaches and associating the hardware-based P_Key bitmap with a virtual P_Key table provided within both a memory at the switch and a memory external to the switch and the subnet manager (Par. 0044 Johnsen discloses the end node communicates with ports. Par. 0046 Johnsen discloses the end node includes a host channel adapter. Pa4. 0047 Johnsen discloses providing a virtual communication port for a channel adapter. Par. 0072 Johnsen discloses each end node contains a 
Zahid teaches the virtual P_Key table being provided by a subnet management agent of the switch, (Pg. 190 left hand column 4th paragraph Zahid discloses the physical machine host virtual machines belonging to different partitions. Pg. 190 right hand column last paragraph Zahid discloses the partitions keys are stored in a table on a central server and routes the tables to other ports to receive the information. Routing the tables that store the partition key is seen as the virtual P Key table being provided by a subnet management agent. Pg. 191 left hand column, 2nd paragraph Zahid discloses each physical link can be divided into multiple virtual links);
Wherein the virtual P_Key table provides a legacy representation of the hardware-based P_Key table to the subnet manager (Par. 0067 Johnsen discloses the values of the virtual data is associated with an associated subnet).
Zahid does not teach but Kobashi teaches the subnet manager not being defined to interact with the hardware-based P_Key bitmap due a version of a specification that defines the subnet manager, wherein the memory external to the switch is accessible by the subnet manager (Par. 0057 Kobashi discloses a state when the server cannot perform a mirror process.  The mirror process is seen as interact. 
Zahid and Kobashi are analogous art because they are in the same field of endeavor, network processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the balancing of partitions of Zahid to include the data mapping of Kobashi, to mirror data. The suggestion/motivation to combine is that it would be obvious to try in to in order to mirror data that are stored in the storage and are the targets of the accesses are mirrors which eliminates the need to perform a mirroring process between the different storages (Par. 0090 Kobashi).
Johnsen teaches Wherein upon the subnet manager writing a new P Key value to the virtual P Key table at the memory external to the switch, the subnet management agent updates the hardware-based P Key bitmap (Par. 0068 Johnsen discloses the mappings allow the system to determine which virtual lane to transmit the data. The virtual P-key table is seen as the mappings of the service level to the virtual lane. The mappings are seen as the legacy representation. Par. 0070 Johnsen discloses all nodes in route from a source to destination share the same partition key. Par. 0072 Johnsen discloses the partition key is associated with a table that is assigned to a subnet manager).


As to claim 16 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 15.
In addition Johnsen teaches the steps further comprising:
and determining, by the subnet manager, allowed and disallowed traffic through the plurality of ports on each of the plurality of switches (Par. 0067 Johnsen discloses the subnet manager initializes and maintains the mappings between the links in the subnet).

As to claim 17 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 16.
In addition Zahid teaches the steps further comprising, configuring, by the subnet manager via the associated virtual P_Key table, the hardware-based P_Key bitmap based upon the determination of allowed and disallowed traffic through each of the plurality of ports on each of the plurality of switches (Pg. 189 right hand column 1st paragraph Zahid discloses packets with invalid partitioning information are dropped as soon as they reach an incoming port).

As to claim 18 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 17.
In addition Zahid teaches wherein the virtual P_Key table is hosted on a memory accessible by the switch comprising the switch port associated with the hardware-base P_Key table (Pg. 190 left hand column 4th paragraph Zahid discloses nd paragraph Zahid discloses each physical link can be divided into multiple virtual links).

As to claim 19 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 17.
In addition Zahid teaches wherein the virtual P_Key limited in size based upon an amount of memory at the switch (Pg. 190 left hand column 4th paragraph Zahid discloses the service level and virtual lanes are limited based on the number of partitions possible in the network).
comprising the switch port associated with the hardware-based P_Key table (Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).

As to claim 20 Zahid in combination with Johnsen and Kobashi teaches each and every limitation of claim 17.
In addition Johnsen teaches wherein the virtual P_Key table is hosted on memory external from the switch (Par. 0064 Johnsen discloses the switches are used 
comprising the switch port associated with the hardware-based P_Key table (Par. 0072 Johnsen discloses each end node contains a partition key table. Par. 0067 Johnsen discloses switches are associated with each input/output port. Par. 0117 Johnsen discloses each port contains a table of flag arrays. The table of flag arrays are seen as the bitmap.  The end node containing the partition key table is associated with a switch. The switch is associated with a port.  Therefore the end node is associated with the table of flag arrays. The end node contain a partition key table that is associated with the table of flag arrays is seen as switch ports associated with bitmap based P_Key table).


Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebcioglu et al. U.S. Patent Application Publication No. 2013/0205295 (herein “Ebcioglu’). Ebcioglu discloses a parallel hypervisor system for virtualizing application-specific supercomputers is disclosed. The hypervisor system comprises (a) at least one software-virtual hardware pair consisting of a software application, and an application-specific virtual supercomputer for accelerating the said software application, wherein (i) The virtual supercomputer contains one or more virtual tiles; and (ii) The software application and the virtual tiles communicate among themselves with messages; (b) One or more reconfigurable physical tiles, wherein each virtual tile of each supercomputer can be implemented on at least one physical tile, by .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  January 1, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        2 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind. 
        3 “. . .[C]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and ‘displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind,. . . a claim to collecting and comparing known information . . .  which are steps that can be practically performed in the human mind.